Citation Nr: 0813999	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-06 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbosacral spine disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The veteran had active service from August 1971 to June 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the RO denied the veteran's initial claims of 
entitlement to service connection for a back condition and a 
bilateral knee condition in a rating decision dated September 
1993.  The veteran was notified of this decision in a letter 
dated September 27, 1993 and did not appeal.  Thus, this 
decision became final.  

The veteran subsequently sought to reopen his claims of 
entitlement to service connection for a back condition and a 
bilateral knee condition in March 1995.  The RO denied the 
veteran's claims in a rating decision dated March 1996 on the 
grounds that the veteran failed to submit new and material 
evidence.  The veteran was notified of this decision in a 
letter dated April 4, 1996 and did not appeal.  Thus, this 
decision became final.

In August 2003, the veteran again sought to reopen his claims 
of entitlement to service connection for a back condition and 
a bilateral knee condition.  Based on evidence of record, the 
RO rephrased the issues on appeal as whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for spondylitic changes with disc space 
narrowing at L5-S1of the lumbosacral spine and disabilities 
of the bilateral knees.  The RO denied the veteran's claims 
in a rating decision dated June 2004 on the basis that the 
veteran failed to submit new and material evidence.  The 
veteran was notified of this decision in a letter dated June 
7, 2004 and timely perfected his appeal. 

However, the Board's review of the claims file reveals that 
additional action is required for both issues pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the United States Court of 
Appeals for Veterans Claims (Court) established significant 
new requirements with respect to the content of the duty-to-
inform notice which must be provided to a veteran who is 
petitioning to reopen a claim.  The Court held that VA must 
notify the veteran of the evidence and information that is 
necessary to reopen the claim and VA must notify the veteran 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the veteran.  In addition, the Court held 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The veteran was provided with a VCAA notification 
letter, but it did not meet the requirements set forth in 
Kent as it did not explain the element or elements required 
to establish service connection that were found insufficient 
in the previous denials.  The notice letter also did not 
explain, in terms of his specific case, the evidence which 
would overcome the prior insufficiencies.  Therefore, a 
remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice regarding the request to reopen 
the claims of service connection for a 
claimed lumbosacral spine disability and 
a claimed bilateral knee disability.  The 
notice letter must describe the elements 
necessary to establish service connection 
for the disabilities and must describe 
what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denials.  The notice letter 
should also explain, in terms of his 
specific case, the evidence which would 
overcome the prior insufficiencies.  The 
veteran should then be afforded an 
appropriate period of time to respond. 
The RO should also attempt to obtain any 
additional evidence identified as 
relevant by the veteran during the course 
of the remand, provided that the veteran 
completes the required authorization 
forms. 

2.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



